         Case 4:19-cv-00744-BRW Document 17 Filed 10/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


YOLANDA TUCKER                                                                     PLAINTIFF

VS.                                  CASE NO. 4:19CV00744 BRW/PSH

ANDREW SAUL, Commissioner,
    Social Security Administration                                               DEFENDANT


                                           ORDER

       I have received proposed Findings and Recommendations from Magistrate Judge Patricia

S. Harris. No objections have been filed. After careful review, I approve and adopt the Findings

and Recommendations in all respects.

       IT IS SO ORDERED this 23rd day of October, 2020.



                                               Billy Roy Wilson
                                               UNITED STATES DISTRICT JUDGE
